UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1041



VICTOR OSAYANDE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-887-141)


Submitted:   November 16, 2005           Decided:   December 29, 2005


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond D. Kline, Alexandria, Virginia, for Petitioner. Gretchen
C. F. Shappert, United States Attorney, Charlotte, North Carolina;
Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Victor Osayande petitions for review of an order of the

Board   of   Immigration      Appeals     affirming,    without    opinion,   the

immigration judge’s denial of his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

             In his petition for review, Osayande challenges the

immigration judge’s determination that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence     he   presented    was   so    compelling    that     no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have

reviewed the evidence of record and conclude that Osayande fails to

show that the evidence compels a contrary result.               Accordingly, we

cannot grant the relief that he seeks.

             Additionally, we uphold the denial of Osayande’s request

for withholding of removal.             “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Osayande fails to show that

he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.


                                     - 2 -
            We also find that substantial evidence supports the

finding that Osayande fails to meet the standard for relief under

the   Convention   Against    Torture.           To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”   8 C.F.R. § 1208.16(c)(2) (2005).             We find that Osayande

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny    the     petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         - 3 -